Citation Nr: 0321275	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-08 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
disorder claimed as asthma and an upper respiratory 
infection.

2.  Entitlement to service connection for a left 
wrist/forearm disability.

3.  Entitlement to service connection for warts of the right 
hand.

4.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a March 1998 decision by the RO in 
Winston-Salem, North Carolina which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for asthma.  This case also comes to 
the Board on appeal from an August 1999 rating decision in 
which the RO denied service connection for a left wrist 
disability, warts of the right hand, and a dental disability, 
and determined that new and material evidence had not been 
presented to reopen a claim for chronic sinusitis and post-
nasal drip now claimed as an upper respiratory infection.  A 
Board hearing was initially requested and scheduled, but by 
statements dated in April 2003 and May 2003, the veteran 
withdrew his hearing request. 

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
respiratory disorder claimed as asthma and an upper 
respiratory infection will be addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's left wrist/forearm disability clearly and 
unmistakably existed prior to his period of active duty 
service, and the condition did not increase in severity 
during his active duty service.

3.  The veteran does not currently have a medically diagnosed 
disability involving warts of the right hand.

4.  There is no current dental condition related to service 
trauma or otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran's left wrist/forearm disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).

2.  A disability involving recurrent warts of the right hand 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A dental condition was not incurred in service.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decisions dated in March 
1998 and August 1999, in the statements of the case dated in 
May 1998 and October 2000, in supplemental statements of the 
case dated in October 2000 and July 2002, and in a letter 
dated in April 2001 have provided the veteran with sufficient 
information regarding the applicable rules.  These documents 
are incorporated by reference.  The veteran and his 
representative have submitted written arguments.  The letter, 
the statements of the case, and the supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty from June 1970 to December 
1971.  A review of his service medical records shows that on 
medical examination performed for induction purposes in April 
1970, his upper extremities and skin were listed as normal.  
His teeth were described as acceptable.  In an April 1970 
report of medical history obtained for induction purposes, 
the veteran reported that he had broken his left arm twice in 
the past six years.  An initial June 1970 dental examination 
reflects that teeth 2, 3, 4, 12, 14, 19, 31, and 32 were 
missing.  Fillings were present in teeth 5, 13, 15, 18, and 
30.

A July 1970 note reflects that the veteran complained of pain 
in his left wrist.  He gave a history of a fracture of the 
distal radius six years earlier.  In other records, he 
reported that his arm had been broken twice.  A July 1970 
consultation request shows that the veteran reported that he 
had previously broken his left forearm on two occasions, and 
complained of difficulty using his arm as well as weakness.  
A subsequent orthopedic consultation in July 1970 reflects 
that an X-ray study showed an old well-healed fracture of the 
"right" radius.  He was placed on a physical profile for 
one month.  A July 1971 treatment note shows that the veteran 
complained of swollen joints; he said his hands, feet and 
knees were aching.  On examination, his joints were not 
swollen.

An October 1971 treatment note shows that the veteran was 
treated for warts on the right hand.  A November 1971 Type II 
dental examination reflects that teeth 2, 3, 4, 11, 13, 14, 
17, 18, and 31 were missing.  Fillings were present in teeth 
5, 12 and 30.  In December 1971, fillings were placed in 
teeth 9 and 10.  Later in December 1971, the veteran 
underwent a Type III dental examination, and he was informed 
of VA benefits.

In a December 1971 report of medical history, the veteran 
reported a history of broken bones in the left arm.  On 
separation medical examination in December 1971, the 
veteran's upper extremities and skin were listed as normal.  
No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included U-1 (normal) for the upper 
extremities.  Service dental records show treatment of 
various teeth for dental disease including caries (tooth 
decay), and the records note no trauma to any teeth.  

A private X-ray study from Lincoln County Hospital dated in 
December 1982 reflects that the veteran reported that he fell 
off a roof and complained of pain in his left arm.  An X-ray 
study of the left arm revealed a fracture of the left 
humerus.

During a September 1992 VA examination, the veteran's 
musculoskeletal system was listed as normal.

By a statement dated in June 1998, the veteran asserted that 
his military training aggravated his left arm condition.

In December 1998, the veteran submitted claims for a wrist 
disability which he said was incurred on July 24, 1970, warts 
which he said were incurred on September 27, 1971, and 
"dental" which he asserted was incurred in November 1971.  
He did not report any post-service treatment for these 
conditions.

In January 1999, the veteran submitted a July 1972 VA medical 
record reflecting that he was eligible for Class II dental 
treatment.  It was noted that teeth 2, 3, 4, 12, 14, 17, 18, 
and 31 were missing.  Fillings were present in teeth 5, 8, 9, 
10, 15, 19, and 30.  Restorable caries were noted in teeth 5, 
7, 8, 9, 10, 13, 15, 19, 28, 29, 30, and 32.  A January 1973 
invoice from a private dentist, J. L. Cloninger, DDS, 
reflects that in October 1972, the veteran received fillings 
in teeth 5, 7, 8, 9, 10, 13, 22, and 28.  He received crowns 
in teeth 15 and 30, and a bridge from 11 to 13.  In December 
1972, he received a filling in tooth 19, and a bridge from 2 
to 5.  In January 1973 he received a crown in tooth 8.

In a February 1999 statement, the veteran said that when 
starting basic training, his left arm gave way, and he 
received treatment for this condition.  He related that he 
still had problems with his arm.

By a statement dated in November 2000, the veteran asserted 
that a VA examination should be performed to evaluate his 
current wrist disability.  He contended that he had recurrent 
warts, which resulted from in-service exposure to chemicals.  
He also asserted that during service, he was exposed to 
chemicals and smoke, which caused an allergic reaction, 
creating intense sinus pressure which caused his teeth to 
loosen, necessitating dental care in service.

In a November 2000 statement, D. E. Shanks, MD, PA, indicated 
that the veteran had asthma, skin allergies, an upper 
respiratory infection and sinus problems which were the 
result of exposure to chemicals during military service.

In May 2001, the veteran returned an authorization for VA to 
obtain medical records.  He reported that he was treated for 
jaw and teeth problems at Salinas Valley Memorial Healthcare 
System in 1971.

By a statement dated in May 2001, a correspondence clerk from 
Salinas Valley Memorial Hospital indicated that no records 
were available regarding the veteran as records dated prior 
to June 1976 had been destroyed.

In July 2001, the RO wrote to Fort Ord Army Hospital and 
requested medical records pertaining to the veteran dated in 
1971.  In July 2001, a management assistant replied and 
indicated that the Fort Ord Army Hospital was closed in July 
1996, and all active duty health records dated prior to 1993 
were retired to ARPERCEN.

By a memorandum dated in November 2001, the National 
Personnel Records Center indicated that no additional service 
medical records were available pertaining to the veteran.

By a statement dated in September 2002, the veteran contended 
that his warts were a skin allergy.  He said that during 
service he had a dental injury at home, and was told by the 
military to obtain off-base medical treatment.

Analysis

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Left Wrist/Forearm Disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2002).

Temporary or intermittent flare-ups of symptoms during 
service, of a pre-service condition, without worsening of the 
underlying condition, are not sufficient to show aggravation 
during service of the pre-service disability.  Davis v. 
Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

The veteran claims service connection for a left wrist 
disability which he asserts was aggravated during military 
service.  

A left wrist disability was not noted in the report of the 
veteran's 1970 entrance examination prior to his period of 
active duty service.  The condition was therefore not noted 
on entry into service.  However, clear and unmistakable 
evidence demonstrates that the veteran's left wrist 
disability existed prior to service.  Specifically, in an 
April 1970 report of medical history, the veteran reported 
that he had broken his left arm twice in the past six years.  
A July 1970 consultation request shows that the veteran 
reported that he had previously broken his left forearm on 
two occasions, and a subsequent orthopedic consultation in 
July 1970 reflects that an X-ray study showed an old well-
healed fracture of the "right" radius.  Given the veteran's 
contemporaneously reported history, the Board concludes that 
the notation of "right" was a typographical error, and that 
the examiner was actually referring to the left radius.  The 
presumption of soundness is therefore rebutted as to the 
condition of a left wrist/forearm disability.  Since there is 
no doubt the veteran's left wrist/forearm disability existed 
prior to service, the Board turns to whether this condition 
was aggravated by service.

The service medical records reflect that in July 1970, the 
veteran reported that he had previously broken his left 
distal forearm on two occasions, and complained of difficulty 
using his arm as well as weakness.  He was placed on a 
physical profile for one month.  On separation medical 
examination in December 1971, the veteran's upper extremities 
were listed as normal.  Post-service medical records are 
negative for treatment or diagnosis of a left wrist/forearm 
disability.  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran has asserted that his left wrist/forearm 
disability was aggravated during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on all the evidence relevant to the veteran's left 
wrist/forearm disability, the Board finds that the evidence 
as a whole indicates that the veteran's disability due to his 
pre-existing left wrist/forearm disability did not increase 
during his period of active duty service.  As his left 
wrist/forearm disability existed prior to service, and was 
not aggravated in periods of active duty service, service 
connection for a left wrist/forearm disability is not 
warranted.  The preponderance of the evidence is against the 
claim for service connection for a left wrist/forearm 
disability; thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Warts of the Right Hand

The veteran claims service connection for recurrent warts of 
the right hand which he asserts were incurred during military 
service.  Service medical records reflect that the veteran 
was treated for warts of the right hand on one occasion 
during service.  The veteran's skin was listed as normal on 
separation medical examination in December 1971.  The service 
medical records are negative for a diagnosis of a chronic 
disability involving warts of the right hand.

Post-service medical records are negative for treatment or 
diagnosis of warts of the right hand.  Service connection may 
only be granted if there currently is a disability from a 
disease or injury in service.  Degmetich, supra.

The veteran has asserted that he currently has recurrent 
warts of the right hand which were incurred in service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As there is no medical evidence of a current disability 
involving chronic warts of the right hand, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for recurrent warts of the right hand; 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.


Dental Condition

Since the filing of the veteran's claim, the regulations 
pertaining to dental conditions have been revised, effective 
from June 8, 1999, but the revisions primarily involved 
reorganization of the regulations, and there were no changes 
which would affect the outcome of this case.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a) (2002).  That is, service connection for 
compensation purposes is precluded for such dental 
conditions. Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b) (2002).  The significance of finding 
that a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2002).

The veteran is somewhat vague as to the dental condition for 
which he seeks service connection.  In any event, the 
evidence demonstrates no current dental condition which could 
be service-connected for VA compensation purposes.

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2002).

Legal authority provides various categories of eligibility 
for VA outpatient dental treatment - such as veterans having 
a compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 17.161 (2002).

The veteran claims service connection for a dental condition.  
His service dental records show routine dental treatment 
including treatment for caries.  Post-service medical records 
reflect that he has already received Class II one-time VA 
dental treatment.

Service medical and dental records show no dental trauma to 
any teeth.  Post-service medical records show no residuals of 
dental trauma.  The evidence shows no current dental 
condition which might be linked to service trauma or other 
incidents of service.

For these reasons, the Board finds there is no basis for 
service connection for a dental condition for either 
compensation or treatment purposes.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for a dental condition.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  

ORDER

Service connection for a left wrist/forearm disability is 
denied.

Service connection for warts of the right hand is denied.

Service connection for a dental condition is denied.

REMAND

With respect to the veteran's application to reopen a claim 
for service connection for a respiratory disorder variously 
claimed as asthma and an upper respiratory infection, the 
Board finds that a remand is necessary in order to obtain a 
VA medical examination.

Governing law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  Such assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The VA shall treat such an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before the VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and indicates that the disability or 
symptoms may be associated with the claimant's military 
service, but does not contain sufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The veteran has asserted that his pre-existing asthma was 
aggravated by military service, as a result of exposure to 
various gases and chemicals.  Service medical records reflect 
that doctors determined that the veteran's asthma existed 
prior to service.  A private physician, Dr. Shanks, has 
opined that the veteran currently has asthma, an upper 
respiratory condition, and sinus problems which were incurred 
in or aggravated by service.  In May 2002, Dr. Shanks 
requested that the VA order a toxicology consultation on the 
veteran regarding his alleged chemical exposure in service 
and his respiratory conditions.  The Board finds that a VA 
examination is necessary to make a decision on the claim.  
Id.  The RO should schedule the veteran for a VA examination 
to determine the etiology of any current respiratory 
disability, and to determine whether any such condition was 
incurred in or aggravated by military service.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be afforded a VA 
pulmonary examination and a VA ear, nose, 
and throat examination to determine the 
etiology of any current respiratory 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations, and all indicated tests 
should be performed.  In particular, the 
examiners should review the service 
medical records and Dr. Shanks' letters 
dated in November 2000, April 2001 and 
May 2002.

a.  The pulmonary examiner should be 
asked to opine as to whether asthma 
existed prior to military service.  If 
the examiner determines that it did exist 
prior to service, he or she should opine 
as to whether the condition permanently 
increased in severity during service.  If 
it is determined that there was a 
permanent increase in severity during 
service, the examiner should indicate 
whether such increase is due to the 
natural progress of the disease.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's application to reopen a claim 
for service connection for a respiratory 
disorder variously claimed as asthma and 
an upper respiratory infection.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case (with consideration 
of all evidence received since the July 
2002 supplemental statement of the case) 
and the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



